Title: To John Adams from Thomas Brand Hollis, 4 November 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            The Hide Novem 4. 1787
          
          Tho revelling in what you justly call luxury, planting and adorning the place round me, yet you have presented me with the highest luxury in producing a people emancipated and enjoying their natural rights under just & equal laws procured by your exertions.
          Did envy enter into my composition you would have no small share of it. but my walk is humble and limited. I endeavour that the good is done but unconcerned who does it.
          The more I consider the new constitution of America the more I rejoice and congratulate my self & you. it is the wisdom of ages reduced to practice.
          your writings have pointed out the necessity of a balance in the legislature. by three independent equal branches & by just & equal representations of the people a total seperation of the executive from the legislative power & the judicial from both a free commonwealth will be established which mankind have never yet enjoyed.
          a more perfect frame of government may be imagin’d but it is to be consider’d what the people of these times will bear & therefore this is highly to be esteemed and most desirable to be put in execution.
          some minuter parts may be reconsidered and lead to more perfection.
          By appointing a President Senate & assembly the convention has wisely secured this Balance By giving the President very considerable power, tho not absolute but guarded by deliberation & advice most wisely & cautiously. perhaps in this we may not agree you may think more power necessary but recollect the constant abuse & tremble.
          He has a senate to advise with, if not too numerous of which I have some fear at least may be the case sometime hence, is security to him and safety to the people. The president’s power will not be improperly lessened, by his nominations to places & offices being approved by the Senate, for if he behaives well he will have friends, the danger is of too many.
          The manner of electing the president tho very cautious & guarded is not clear & distinct & there appears some confusion in the language. Part of the representative being renewed every two years is most wise, Harringtonian & miltonic. The votes of the members being publickly register’d is too democratical even for me, for it may affect the freedom of votes. subjecting the members to party rage.

would not instructing their representatives answer the purpose better?
          if I remember right in the treaty between America & Prussia. no letters of marque were allowed. it is to be lamented they are permitted by the new constitution. being contrary to the law of Christianity good Policy & a disgrace to human nature. The state alone should be enabled to conduct her own wars and not citizens make a trade of fighting against one another. “Sunt et Belli, sicut pacis, jura: justeque ea, non minus quam fortiter didicimus gerere.” Liv.
          The suspension of the Habeas corpus cannot be too much guarded against. Liberty suffered in England during the late convulsion & had it not been for a rider tacked to the bill, the best citizens would have been liable to the greatest oppression.
          Books should be free & exempted from any tax. to promote the erecting Libraries & as the means of knowledge & for the same reason printing types of all sorts & paper for printing & Ink till America can supply her self.
          The Liberty of the press is not mentioned in the new constitution & tho all or most of the states insist on it yet in the new constitution it should appear as an additional star & not shining only in England. it is the Bulwark of Liberty which therefore Despots dread and permit not.
          no tax on the postage of letters but what is necessary to bear the expence, which would be trifling, more prevents correspondence & communication of sentiments.
          members of each house to have the priviledge of franking under some general line to prevent abuse.
          That a person coming to settle in a country should pay a fine strikes me with horror when exacted in a country which justly glories in being free!
          was it st marino or Ragusa it might be prudent & necessary, from the few inhabitants & small extent of territory. But represent to your self, not only an ingenious poor man but a worthy honest man & of talents, injured by the laws delay & insolence of office, who has spent almost his whole substance in resisting oppression; flatters himself there is still a country an Asylum for the ingenuous tho wretched & where the long hands of Tyrants cannot reach; but when arrived at that happy land finds at last that he is cruelly disappointed and all his hopes cut of & cannot obtain a landing place for himself and family but at the expence of all his little remaing stock, his necessary Pittance; in such a distracted Situation, all hope is

lost & nothing remains for him abandoned & dejected, but to wait with patience a speedy admission into that state where truth & liberty reign triumphant & where Tyrants never come & the wretched are at rest.
          Shall it be possible for such an instance to be produced against a magnanimous people who having emancipated themselves will not participate that blessing to all the inhabitants of the world!
          no danger to the publick weal, the gain trifling & contemptible, whereas universal admission open as heaven would be but just liberal & magnificent & worthy of a people the preceptors of mankind.
          I have taken the Liberty to write to your Excellency with the freedom of a republican on a subject which is one of the few which ought only to interest a man to expatiate on the merits of the new constitution—is too great for me to attempt there are only some subordinate parts I dare to touch upon with diffidence & respect, which the love I bear the cause so much interests me in, therefore my mistakes you will pardon & correct.
          
            But Freedom bids me on thy merits dwell
            whose radiant form illum’d thy letter’d cell
            who to thy hand the noblest task assign’d
            That earth can offer to a heavenly mind;
            With reason’s arms to guard invaded laws,
            And guide the pen of truth in freedom’s cause.
            Too firm of heart at dangers cry to stoop,
            Not Lucre’s slave, nor vain ambition’s dupe:
            Through length of days invariably the same,
            Thy country’s Liberty thy constant aim.
          
          let me intreat you, tho you have proved your point, to continue your researches. you have been & will be most nobly gratified. which tho not absolutely necessary yet is pleasing & encouraging. when you have finished the pursuit as to facts & presidents. the publick wish you would oblige them with more of your own reflections & inferences being so much master of the subject and the more desirable & necessary for us in this Hemisphere as no one will undertake such a work—for
          
            La gola, él sonno, & l’ociose piume
            Hanno del mondo ogni vertù sbandita,
            Ond’ è del corso suo quarsi smarrita
            
            Nostra natura vinta dal costume:
            Et è si spento ogni benigno lume
            Del ciel, per cui s’informa humana vita;
            Che per cosa mirabile s’addita
            Chi Voul far d’Helicona nascer fiume.
            Qual vaghezza di lauro? qual di merto?
            Povera, & nuda vai Philosophia,
            Dice la turba al vil guadagno intesa.
            Pochi compagni havrai per l’altra via:
            Tanto tí prego piu gentile spirto
            Non lassar la magnanima tua impresa.
          
          with the greatest esteem for / your excellency’s worth & character / I have the honor to subscribe / my self your devoted Friend.
          
            T Brand Hollis.
          
        